             Case 1:19-cr-00676-PGG Document 91 Filed 05/25/21 Page 1 of 2




KIRTON LAW FIRM
______________________________________________________________________________


Marlon G. Kirton, Esq.                         Nassau County:
                                          175 Fulton Avenue, Suite 305
________________                          Hempstead, New York 11550
                                          Tel. # (516) 833-5617
                                          Fax # (516) 833-5620

May 25, 2021                                Memo Endorsed: This application is granted. The briefing
                                            schedule provided below is approved. The Court will issue a
VIA ELECTRONIC FILING                       separate order regarding the date for the hearing on the pre-trial
                                            motions.
Honorable Paul G. Gardephe
United States District Judge
Thurgood Marshall
United States Courthouse
Southern District of New York
40 Foley Square
New York, NY 10007                                            Dated: May 28, 2021

Re: United States v. Alexei Saab, 19 cr. 676 (PGG)

Dear Judge Gardephe:

       I represent Alexei Saab in the above-referenced matter. Counsel writes to ask this Court
to accept a late filing of pretrial motions.

        This Court set a filing date of May 19, 2021, to file defense motions. I was unable to
complete the filing on time because of an emergency medical situation. I filed the motions
yesterday, May 24, 2021. I am the primary caretaker for a close relative who resides in New
York City. She had surgery on May 14, 2021. 1 The discharge was supposed to be on or about
May 17, 2021. She suffered some complications, and the window was moved to May 19, 2021.
On May 19, 2021, there was a significant setback. I was on the phone with doctors, friends, and
relatives for about 12 hours on May 19th. Her situation stabilized at about 11:00 pm. She remains
hospitalized, but her medical condition is improving.

       I reached out to the Government during the emergency. They were very generous and
proposed the following schedule: 2

           1. Defense file on or before May 24, 2021.
           2. Government opposition due on or before June 16, 2021.

1
    We made plans for the surgery over the last 18 months.
2
    The defense adopts the proposed schedule.

1
         Case 1:19-cr-00676-PGG Document 91 Filed 05/25/21 Page 2 of 2




       3. Defense reply due on or before June 23, 2021.
       4. Return date to be set by the Court.

       Please contact me if you have any questions or concerns.

Sincerely,

s/Marlon G. Kirton
Marlon G. Kirton, Esq.

cc: Jessica Fender, Assistant United States Attorney (via electronic mail)
   Jason Richman, Assistant United States Attorney (via electronic mail)
   Esere Onaodowan, Esq. (via electronic mail)




2
